DETAILED ACTION
	This action is to correct the period for reply of the PTOL-326 of the final rejection mailed 3/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending where claims 1-4 have been amended.  Claims 6-10 are withdrawn from consideration and claims 1-4 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 102/103 rejections of the claims have been maintained.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/063467 to Nakagawa et al (cited by applicant in IDS, US 2017/0306437 to Nakagawa, also cited by applicant in IDS, has been relied upon as an English language translation).


Element
Claimed wt%
Nakagawa wt%
Nakagawa O wt%
Overlaps/Lies within?
C
0.08-0.30
0.12-0.18
0.155
Yes
Si
0.01-2.0
0.01-2.5
0.20
Yes
Mn
3.1-8.0
3.5-11.0
6.30
Yes
Al
0.001-0.5
0.005-0.1
0.035
Yes
P
0.001-0.05
0-0.05
0.030
Yes
S
0.0001-0.02
0-0.05
0.002
Yes
N
0-0.02
0-0.01
0.003
Yes
Fe
Balance
Balance
Balance
Yes


Wherein the steel of Nakagawa contains 3.0% to 20.0% of retained austenite (Nakagawa, para [0118-0119]) and Example 15 of steel O has a retained austenite content of 4.5% (Nakagawa, Table 4-1, Example 15), overlapping and lying within the instantly claimed retained austenite contents, respectively.
Regarding the limitations “a Mn(wt%)/Zn(wt%) content ratio in an oxide layer of 0.5-1.2 pm in a thickness direction from a surface layer of the plating layer is 0.1 or more” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 
Alternatively, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Nakagawa including the instantly claimed because Nakagawa discloses the same utility throughout the disclosed ranges.
Regarding claim 2, Nakagawa discloses numerous examples lying within the instantly claimed ranges, such as example AP with 0.03% Ti and example AQ containing 0.03% Nb (Nakagawa, Table 1-2, Examples AP and AQ, Table ).
Regarding claim 3, Nakagawa discloses numerous examples lying within the instantly claimed ranges, such as example 15 which comprises martensite (Nakagawa, Table 4-1, Example 15).
Regarding claim 4, regarding the limitation "wherein the hot press-formed member has a prior austenite grain size of 10 μm or less” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the hot press-formed member of Nakagawa would be expected to have the same or similar properties as the instantly claimed hot press-formed member because the hot press-formed member of Nakagawa has the same or 
Alternatively, Nakagawa discloses controlling both composition and processing conditions in order to minimize austenite grain size during annealing (Nakagawa, para [0100-103, 0109, 0130]).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, Nakagawa recognizes both composition and processing as result effective variable for minimizing austenite grain size during annealing.  It would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of composition and processing conditions in order to achieve as small of a grain size as possible.
Response to Arguments
Applicant's arguments filed 3/02/2021 have been fully considered but they are not persuasive.
Applicant argues that differences in the method of manufacturing the alloy of Nakagawa from parameters disclosed in the instant specification means that Nakagawa does not possess “a Mn (wt%)/Zn (wt%) content ratio in an oxide layer of 0.5-1.2 μm in a thickness direction from a surface layer of the plating layer is 0.1 or more.” This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.

	Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

	“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [sic] claimed product.” In re Best, 562 F.2d 1252, 1255-56 (CCPA 1977); see also In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”).
	In the instant case, applicant has provided no evidence to suggest that the processing parameters disclosed in the instant specification are critical for achieving the limitation “a Mn (wt%)/Zn (wt%) content ratio in an oxide layer of 0.5-1.2 μm in a thickness directionfrom a surface layer of the plating layer is 0.1 or more,” nor has applicant provided any evidence to suggest that the steel of Nakagawa would not have “a Mn (wt%)/Zn (wt%) content ratio in an oxide layer of 0.5-1.2 μm in a thickness direction from a surface layer of the plating layer is 0.1 or more.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736